Citation Nr: 1823302	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  04-35 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than October 1, 2014 for the grant of service connection for right lower extremity radiculopathy associated with lumbar spine degenerative joint disease.

2.  Entitlement to an effective date earlier than October 1, 2014 for the grant of service connection for left lower extremity radiculopathy associated with lumbar spine degenerative joint disease.

3.  Entitlement to an initial disability rating in excess of 40 percent for lumbar spine degenerative joint disease.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney
ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION


The Veteran had active duty service in the United States Navy from July 1967 to January 1973.  He died in December 2017, and the appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2013 and May 2015 from the Department of Veterans (VA) Regional Office (RO) in Detroit, Michigan.

In a May 2017 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ).  The case has since been returned to the Board for appellate review.

In January 2018, the appellant filed a VA Form 21-0847, Request for Substitution of Claimant upon Death of Claimant, as well as a VA Form 21P-534EZ, Application for DIC, Death Pension, and/or Accrued Benefits.  A subsequent February 2018 letter informed the appellant that she was recognized as a valid substitute in the Veteran's appeal.  Thus, the current appellant has been substituted as the claimant for purposes of processing these claims to completion.  See 38 U.S.C. § 5121A (substitution in case of death of a claimant who dies on or after October 10, 2008); see also 38 C.F.R. § 3.1010(e) (effective October 6, 2014).


The issue of entitlement to an initial disability rating in excess of 40 percent for lumbar spine degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran separated from active service on January 22, 1973, and he filed his original service connection claim for a lumbar spine disability on November 13, 2001.  The date entitlement arose for the grant of service connection for right lower extremity radiculopathy associated with lumbar spine degenerative joint disease was April 1, 2004.

2.  The Veteran separated from active service on January 22, 1973, and he filed his original service connection claim for a lumbar spine disability on November 13, 2001.  The date entitlement arose for the grant of service connection for left lower extremity radiculopathy associated with lumbar spine degenerative joint disease was April 1, 2004.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an effective date of April 1, 2004, but no earlier, for the grant of service connection for right lower extremity radiculopathy associated with lumbar spine degenerative joint disease have been met.  38 U.S.C. §§ 5110, 5107; 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.400 (2017).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an effective date of April 1, 2004, but no earlier, for the grant of service connection for left lower extremity radiculopathy associated with lumbar spine degenerative joint disease have been met.  38 U.S.C. §§ 5110, 5107; 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Law and Analysis

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a).  The effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of the claim or the date entitlement to service connection arose.  38 C.F.R. § 3.400(b)(2) (2016).

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); 3.155 (2014).  The Board recognizes that this regulation was recently amended; however, the version above is applicable to this appeal.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identified the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal are "(1) an intent to apply for benefits, (2) an indication of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

In regards to the date of entitlement, the term "date entitlement arose" is not defined in the current statue or regulation.  However, the Court has interpreted it as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C. § 5110(a); see also McGrath v. Gober 14 Vet. App. 28, 35 (2000).  It is important to note that an effective date generally can be no earlier than the facts found.  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), Note (1).

The record shows that on November 13, 2001, VA received the Veteran's original service connection claim for a low back disorder.  The Veteran filed a timely notice of disagreement in May 2004, and he responded to the subsequent September 2004 statement of the case by perfecting his appeal with a September 2004 VA Form 9.  During the pendency of this service connection claim for a low back disorder, the Veteran claimed entitlement to service connection for bilateral peripheral neuropathy in a statement received on March 7, 2005.  In a June 2005 rating decision, the RO denied the Veteran's claim.  Although the Veteran was informed of the decision and his appellate rights in a June 2005 notification letter, he did not appeal this rating decision.

The Board later denied the Veteran's service connection claim for a low back disorder in an April 2010 decision.  However, the Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  The parties to that action agreed upon a November 2010 Joint Motion for Remand, which remanded the case to the Board for further proceedings consistent with the motion.  The Board later denied the claim in a February 2011 decision, and the decision was again vacated and remanded by the Court in connection with an August 2011 Joint Motion for Remand.  After the Board remanded the issue in a February 2012 decision, an October 2013 rating decision granted entitlement to service connection for lumbar spine degenerative joint disease and assigned an initial effective date of November 13, 2001.

On October 1, 2014, VA received the Veteran's notice of disagreement with the initial assigned disability rating for his lumbar spine disability.  In this VA Form 21-0958, the Veteran asserted that he should be granted service connection for his symptoms of peripheral neuropathy in the bilateral lower extremities.  A subsequent May 2015 rating decision granted entitlement to service connection for right and left lower extremity radiculopathy as secondary to his service-connected lumbar spine degenerative joint disease.  An initial effective date of October 1, 2014 was assigned for both disabilities based on the RO's determination that the Veteran's application to reopen his previously denied service connection claim for bilateral peripheral neuropathy was received on this date.  The Veteran submitted a timely notice of disagreement with the assigned effective dates in May 2016.  After the Veteran was furnished with a September 2016 statement of the case, he perfected his appeal with an October 2016 VA Form 9.

The Board notes that in the May 2017 decision, the Board remanded the Veteran's effective date claims based on its determination that the Veteran's representative had raised a claim that there was clear and unmistakable error (CUE) in the June 2005 rating decision.  See October 2016 VA Form 9.  The Board found that the Veteran's earlier effective date claims were intertwined with this issue, and the Board instructed the RO to develop the CUE claim upon remand.  Specifically, the Veteran's representative asserted that there was CUE in the June 2005 rating decision as the RO should have considered whether the Veteran's bilateral peripheral neuropathy was secondary to his claimed lumbar spine disorder on appeal.

The record shows that the RO did not develop the CUE claim as directed by the May 2017 remand.  However, the Board notes that the issue of whether the Veteran is entitled to be separately service-connected for neurological manifestations of his lumbar spine disability is contemplated by his initial increased rating claim for his lumbar spine degenerative joint disease.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Thus, regardless of the fact that the RO adjudicated a service connection claim for bilateral peripheral neuropathy in the June 2005 rating decision, the Board is able to consider whether there was evidence of radiculopathy in the right and/or left lower extremity since the beginning of the period on appeal for his initial increased rating claim.  As indicated above, that appeal period begins on November 13, 2001, the date of the Veteran's original service connection claim for a low back disorder was received and the initial effective date assigned for the lumbar spine disability.  Moreover, as the Board is granting an earlier effective date than would be possible if CUE was found in the June 2005 rating decision, there is no prejudice in proceeding with the adjudication of the earlier effective date claims.  Thus, the remaining question is the date that entitlement arose.

Prior to the Veteran's November 2001 claim, private treatment records dated in March 1997 and October 2001 noted that the Veteran had back and joint pain.  However, no muscle strength loss in his joints was found.  A review of the Veteran's neuromuscular system was also negative for leg or arm weakness, balance problems, dizziness, fainting spells, and speech problems.  The October 2001 record also noted that an examination of the Veteran's left ankle showed that there was no joint effusion, tenderness, or warmth.  There appeared to be normal sensation, and there was no tenderness of the ligaments, medical or lateral tendons, or tarsal tunnel.  The record added that no tenderness was present on the plantar surface of the calcaneus or Achilles tendon.

An April 22, 2004 treatment record from Dr. D. noted that the Veteran had returned with a chief complaint of low back pain.  He also continued to have aching pain in the plantar aspects of both his feet, and around his ankles.  Although it seemed better than it had been on his last visit, he was no longer taking Neurontin.  The Veteran denied any other new neurologic symptoms or problems.  The impression was low back pain and polyneuropathy with neuropathic pain.
 
In an April 23, 2004 letter, Dr. D. reported that the Veteran had been followed at his clinic for low back pain and polyneuropathy.  Dr. D. noted the Veteran's report that his low back pain had been disabling at times since he sustained a work-related injury during his active service in the Navy.  The Board notes that the return address for this letter was located in Abilene, Texas.  In his submission of the letter from Dr. D., the Veteran indicated that Dr. D. was his neurologist.  See May 2005 Notice of Disagreement.

A subsequent October 2005 record from the Shannon Clinic noted that the Veteran complained of degenerative back and peripheral neuropathy problems.  The record discussed the Veteran's peripheral neuropathy, noting the Veteran's report that for the past year or so, he had experienced a feeling of his feet being chronically cold with intermittent burning/tingling.  He was evaluated by a neurologist in Abilene and told that he had peripheral neuropathy.  The impression was peripheral neuropathy of questionable etiology.

The Board notes that the Veteran reported that his relevant treatment with Dr. D. began in April 2004.  See May 2004 VA Form 21-4142.  When the RO sent Dr. D. a July 2004 letter requesting that he submit records of treatment dated from April 2004 to the present, Dr. D. only submitted the April 22, 2004 record.  However, this record indicated that the Veteran was returning for further treatment of neurological symptoms in his lower extremities that had been noted during a previous visit.  In addition, the record reflects that the Veteran previously received Neurontin, a medication that can be used to treat nerve pain.  See Neurontin Capsule, WebMD (Mar. 29, 2018), https://www.webmd.com/drugs/2/drug-9845-8217/neurontin-oral/gabapentin-oral/details.  In light of the apparent unavailability of earlier treatment records from Dr. D., and affording the Veteran the benefit the doubt, the Board finds that there was evidence of radiculopathy of the right and left lower extremities since April 1, 2004 when the Veteran first reported receiving treatment from his neurologist.

The Board acknowledges that the Veteran reported in a July 2009 statement that he was told that he had peripheral neuropathy in his feet in 2001.  However, the Board does not find this report to be credible as it is inconsistent with the other evidence of record.  The available treatment records from 2001 reflect that no neurological symptoms were present.  These records also did not document any diagnoses of peripheral neuropathy.  Moreover, when the Veteran received treatment from the Shannon Clinic in October 2005, he indicated that his symptoms of peripheral neuropathy in his feet only began approximately a year or so before the visit.  This conclusion is also supported by a July 2009 treatment record from the Neuroscience Center of Marquette General, in which the Veteran reported that he was diagnosed with neuropathy in 2004 or 2005 while in Texas.  In addition, the October 2005 record from the Shannon Clinic indicates that the Veteran was first diagnosed with peripheral neuropathy by his neurologist in Abilene.  As the Veteran identified Dr. D. as his neurologist, and Dr. D.'s address was in Abilene, the record suggests that Dr. D. is the neurologist referenced by the October 2005 record.  The Veteran did not report, and the record does not contain evidence of, any treatment from this neurologist earlier than April 2004.  The Board therefore finds that April 1, 2004 is the earliest date upon which there is evidence that his radiculopathy of the right and left lower extremities was present.  Consequently, April 1, 2004 is the earliest date that entitlement arose.

Based on the foregoing, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the evidence supports an effective date of April 1, 2004 for the grant of service connection for right and left lower extremity radiculopathy under the rules for effective dates outlined above. The date the claim was received was November 13, 2001, and the date entitlement arose was April 1, 2004, as this is the later of the two dates, it is the appropriate effective date.


ORDER

An effective date of April 1, 2004, but no earlier, for the grant of service connection for right lower extremity radiculopathy associated with lumbar spine degenerative joint disease is granted.

An effective date of April 1, 2004, but no earlier, for the grant of service connection for left lower extremity radiculopathy associated with lumbar spine degenerative joint disease is granted.


REMAND

In the May 2017 remand, the Board instructed the AOJ to issue a statement of the case that addressed the issue of entitlement to an initial disability rating in excess of 40 percent for lumbar spine degenerative joint disease.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The AOJ has not complied with this directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, a remand is warranted for the issuance of a statement of the case.  

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case addressing the issue of entitlement to an initial disability rating in excess of 40 percent for lumbar spine degenerative joint disease.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


